Opinion issued September 23, 2010

In The
Court of
Appeals
For The
First District
of Texas
————————————
NO. 01-10-00201-CR
NO. 01-10-00202-CR
NO. 01-10-00203-CR
———————————
Pierre Van Edwards, Appellant
V.
The State of
Texas, Appellee

 

 
On Appeal from the 155th District Court
Waller County, Texas

Trial Court Case Nos. 12245, 11246 and 12510
 

 
MEMORANDUM OPINION
          We lack jurisdiction to hear these
appeals.  The trial court sentenced
appellant, Pierre Van Edwards, and signed a final judgment in this case on September
17, 2009.  Appellant timely filed a
motion for new trial, which extended the time to file the notice of appeal to December
16, 2009.  See Tex. R. App. P. 26.3(b).
          Appellant
filed his notice of appeal on March 1, 2010, 75 days after the deadline.  Additionally, appellant filed his motion for
extension of time to file appeal on July 27, 2010, 146 days after the
deadline.  An untimely notice of appeal
fails to vest the appellate court with jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim.
App. 1996). 
          We
therefore dismiss the appeals for lack of jurisdiction.
          All
pending motions are dismissed as moot.
          It is
so ORDERED.
PER CURIAM
Panel
consists of Chief Justice Radack and Justices Bland and Sharp.
Do
not publish.   Tex. R. App. P. 47.2(b).